DETAILED ACTION
	This is in response to the application filed on May 13th 2021, in which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/13/21 and 10/13/21 are compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13 and 19 recite the limitation "the remote server".  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, it is not clear whether the claims should simply be amended to recite “a” remote server, or whether applicant intended them to depend from claims 12/18 which do recite “a remote server”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9, 11-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Prabhakaran US 2018/0142929 A1.

Regarding claim 1, Prabhakaran discloses: A method of monitoring health status of a machine component on a real time basis (abstract), the method comprising:
generating, by at least one sensor module, a first signal indicative of a operational characteristic of the machine component at regular predetermined intervals (paragraph 5, Fig. 1a);
receiving, by at least one Internet of Things (IoT) module, the first signal (IoT system – paragraph 22, Fig. 1b):
converting, by the at least one loT module, the first signal from analog format to digital format to generate a second signal (analog to digital converter – paragraph 22);
transmitting, by the at least one loT module, the second signal wirelessly (wireless – paragraph 22, Fig. 1b);
receiving, by a mobile device, the second signal (monitoring system receives data – paragraph 28; the RMS is described in Fig. 4 as a “computer system 401” and Prabhakaran explicitly teaches this may be a mobile device such as a smartphone, laptop, etc. – see paragraph 53); 
processing, by the mobile device, the second signal to determine a real time health status of the machine component (RMS processes data to determine performance/health – see abstract, paragraphs 27-28, Fig. 3); and 
displaying, by the mobile device, the real time health status of the machine component on the … device (RMS generates reports for display – paragraphs 35 and 47, Fig. 3 step 308).

	Regarding claim 2, Prabhakaran discloses sending by the mobile device the second signal to a remote server (paragraph 53, Fig. 4); and processing, at the remote server, the second signal to determine the real time health status of the machine component (operation of the computer may be distributed – see paragraph 57).

	Regarding claim 3, Prabhakaran discloses displaying, by the mobile device, an alert when on the mobile device the real time health status of the machine component is below a pre-determined threshold health status (generate alarm based on threshold value – abstract, paragraphs 5-6 and 18).

	Regarding claim 4, Prabhakaran discloses processing the second signal includes calculating a remaining useful life of the machine component (using statistical means, predict required maintenance – see paragraph 36, this is equivalent to “useful life” under the broadest reasonable interpretation).

	Regarding claim 5, Prabhakaran discloses the real time health status includes one or more of a remaining useful life, a maintenance time period, and a service procedure requirement for the machine component (generate report which provides recommendations to support maintenance – paragraph 18; alarm signals flag for maintenance – paragraph 34; predict required maintenance – paragraph 36).

	Regarding claim 6, Prabhakaran discloses suggesting by the mobile device, a corrective measure to be taken to improve the real time health status of the machine component (provide recommendations – see paragraphs 34-35).

	Regarding claim 9, it is a system claim that corresponds to the method of claim 1.  Prabhakaran teaches a system to perform the method (see Figs. 1, 4), thus the claim is rejected for the same reasons.

	Regarding claim 11, it corresponds to claim 3; thus it is rejected for the same reasons.

	Regarding claim 12, it corresponds to claim 2; thus it is rejected for the same reasons.

	Regarding claim 13, Prabhakaran discloses receive the real time health status of the machine component from the remote server; and display the real time health status of the machine component on the mobile device (Figs. 3-4, paragraphs 47, 53, 57).

	Regarding claim 14, it corresponds to claim 5; thus it is rejected for the same reasons.

	Regarding claim 15, it is a machine that corresponds to the method of claim 1; the corresponding limitations are rejected for the same reasons.  Prabhakaran also a machine comprising a plurality of ground engaging members and a frame supported over the ground engaging members (refrigeration system such as walk-in freezer – see paragraph 18).

	Regarding claim 17, Prabhakaran discloses store, by the mobile device, a history of real time health status of the machine component on the mobile device (historical data – Fig. 1b, paragraph 24).

	Regarding claim 18, it corresponds to claim 2 so it is rejected for the same reasons.

	Regarding claim 19, it corresponds to claim 13 so it is rejected for the same reasons.

	Regarding claim 20, it corresponds to claim 5 so it is rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-7, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Prabhakaran in view of Niculescu et al. US 2021/0052999 A1.

Regarding claims 7-8, Prabhakaran does not explicitly disclose the machine component is one or more of an air filter of an engine, a break wear sensor, and an implement wear sensor; and the second signal is indicative of a pressure difference between an inlet pressure and an outlet pressure of the air filter.  However, this is taught by Niculescu as an engine has one or more filters (paragraph 2), specifically an air filter (Fig. 2, paragraph 16) and using sensors to monitor a differential pressure between upstream and downstream positions of the filter (paragraph 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Prabhakaran to monitor an air filter as taught by Niculescu for the purpose of reporting machine health.  Niculescu teaches providing the pressure differential to a computing device to detect maintenance action using thresholds (paragraph 16, Fig. 3).

	Regarding claims 10 and 16, they correspond to claim 7 so they are rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Bauerle US 2008/0183366 A1 discloses monitoring an air filter of an engine by reading pressure on both sides of the filter (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975. The examiner can normally be reached Flex M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D RECEK/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        
(571) 270-1975